

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.


This FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP of PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P. (the
“Partnership”), is entered into as of May [   ], 2011, between Preferred
Apartment Communities, Inc., a Maryland corporation, as general partner of the
Partnership (the “General Partner”), and Preferred Apartment Advisors, LLC, a
Delaware limited liability company, as the initial limited partner (the “Initial
Limited Partner”) and as the special limited partner (the “Special Limited
Partner”).


RECITALS


WHEREAS, the General Partner, the Initial Limited Partner and the Special
Limited Partner entered into that certain Second Amended and Restated Agreement
of Limited Partnership of the Partnership (the “Partnership Agreement”), dated
as of February 28, 2011; and


WHEREAS, pursuant to Section 14.1 of the Partnership Agreement, the General
Partner, the Initial Limited Partner and the Special Limited Partner desire to
make certain amendments to the Partnership Agreement.
 
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


 
1.
Amendment to Section 4.5(b) of the Partnership Agreement.  Section 4.5(b) of the
Partnership Agreement is hereby deleted in its entirety and replaced with the
following:



 
“(b)
If the General Partner purchases Shares in Trust (as from time to time defined
in the Articles of Incorporation, as may be amended from time to time), the
Partnership will redeem a number of Partnership Units held by the General
Partner equal to the product of



(i)      the number of Shares in Trust purchased by the General Partner,
multiplied by


(ii)      a fraction, the numerator of which is one and the denominator of which
is the Exchange Factor in effect on the date of such purchase.


The aggregate redemption price to be paid for such number of Partnership Units
shall be equal to the aggregate price paid by the General Partner for the
purchase of Shares in Trust as determined under Section 4.04(c)(v) of the
Articles of Incorporation.”

 
 

--------------------------------------------------------------------------------

 

 
2.
Amendment to Section 5.1(a)(iv) of the Partnership Agreement.  Section
5.1(a)(iv) of the Partnership Agreement is hereby deleted in its entirety and
replaced with the following:



“(a)(iv)     fourth, among all Partners in proportion to their respective
Percentage Interests until the Partners in the aggregate have received, pursuant
to this Section 5.1(a)(iv) and Section 5.1(a)(v)(A), an amount such that the
Preferred Return has been met with respect to the Allocable Capital
Contributions and Allocable Expenses distributed pursuant to Sections 5.1(a)(i),
5.1(a)(ii) and 5.1(a)(iii); then”


 
3.
Amendment to Section 7.1(e)(i) of the Partnership Agreement.  Section 7.1(e)(i)
of the Partnership Agreement is hereby deleted in its entirety and replaced with
the following:



“(e)(i)        In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
(or not taken) by it. The General Partner and the Partnership shall not have
liability to any Limited Partner for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with such decisions, provided that the General Partner has acted
in good faith pursuant to its authority under this Agreement. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the General Partner, and the General Partner’s Stockholders,
collectively.”


[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


GENERAL PARTNER:
 
PREFERRED APARTMENT COMMUNITIES, INC.
   
By:
/s/ John A. Williams
Name:
John A. Williams
Title:
Chief Executive Officer
 
INITIAL LIMITED PARTNER:
 
PREFERRED APARTMENT ADVISORS, LLC
   
By:
NELL Partners, Inc., its Member
   
By:
/s/ John A. Williams
Name:
John A. Williams
Title:
Chief Executive Officer
 
SPECIAL LIMITED PARTNER:
 
PREFERRED APARTMENT ADVISORS, LLC
   
By:
NELL Partners, Inc., its Member
   
By:
/s/ John A. Williams
Name:
John A. Williams
Title:
Chief Executive Officer

 
[Signature Page to First Amendment to Second Amended and Restated Agreement of
Limited Partnership]


 
 

--------------------------------------------------------------------------------

 